ON MOTION
ORDER
This court dismissed this petition for review on October 2, 2014 for failure to file a corrected Rule 15(c) Statement Concerning Discrimination. Robert J. Sarhan has now filed the corrected statement which we treat as a motion to reinstate the petition.
Upon consideration thereof,
It Is Ordered That:
(1) The motion to reinstate is granted. The mandate is recalled, the court’s dismissal order is vacated, and the petition is reinstated.
(2) The Department of Justice shall calculate the due date for its response brief from the date of filing of this order.